                     Case 1:21-cv-00354-KG-LF Document 8 Filed 04/22/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                          District
                                                    __________     of New
                                                                District ofMexico
                                                                           __________

The New Mexico Elks Association, Fraternal Order of                      )
Eagles, New Mexico State Aerie, New Mexico Loyal                         )
              Order of the Moose                                         )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                               Civil Action No. 1:21-cv-00354-CG-LF
                                                                         )
  Michelle Lujan Grisham, Individually, Acting Under                     )
 the Color of Law, and Tracie C. Collins, INdividually,                  )
            Acting Under the Color of Law                                )
                                                                         )
                           Defendant(s)                                  )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Tracie C. Collins
                                           1190 S. St. Francis Drive
                                           Santa Fe, NM 87505




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Western Agriculture, Resource and Business Advocates, LLP
                                           400 Gold Ave. SW, Suite 1000
                                           Albuquerque, NM 87102
                                           (505) 750-3060


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                   CLERK OF COURT


Date: Monday, April 19, 2021                                                                    Jacob Garcia
                                                                                             Signature of Clerk or Deputy Clerk
Case 1:21-cv-00354-KG-LF Document 8 Filed 04/22/21 Page 2 of 2
